DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (11/18/21 Remarks: page 6, lines 18-22) with respect to the rejection of claims 2, 9, 14, & 16 under 35 USC §112 have been fully considered and are persuasive. The rejection of claims 2, 9, 14, & 16 under 35 USC §112 has been withdrawn.
Applicant's arguments (11/18/21 Remarks: page 7, line 1 – page 8, line 8) with regard to the rejection of claims 1-17 under 35 USC §102 have been fully considered but they are not persuasive.
With respect to claim 1, Applicant argues (11/18/21 Remarks: page 7, line 1 – page 8, line 2, particularly page 7, lines 11-28) that Amitay (US 20180285679) does not teach or suggest the claimed arrangement of distinct pixel characteristic data and image data.
However, the claimed “characteristic data” and “pixel data” as recited appear to be readable upon any measurable (“data”) features associated with pixels of an image, as set forth in the claim mapping below.

Applicant’s arguments with respect to claim 1 are addressed above.
With respect to claims 8 & 15, Applicant argues (11/18/21 Remarks: page 8, lines 7-8) that dependent claims 2-7 & 16-17 (Examiner infers that dependent claims 9-14 were intended to be included but omitted by typographical error) are allowable by virtue of their dependency from their respective parent claims 1, 8, & 15.
Applicant’s arguments with respect to claims 1, 8, & 15 are addressed above.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: the various “module” elements in claims 1-2 & 7, in which the word “module” serves as a generic placeholder.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amitay (US 20180285679).
Claim 1: An image processor comprising:
an input module for receiving image data from an image sensor (Amitay paragraphs 0007 & 0144, input received from image sensor), the image data comprising a plurality of pixel data (Amitay paragraph 0123, pixel values), each having characteristic data associated therewith (Amitay paragraph 0144 & 0168, image portions (composed of pixels) having characteristics such as high or low exposure level);
(Amitay paragraphs 0144-0145 and Figure 16, image data preprocessing);
a characteristic processing module arranged to perform at least one characteristic processing operation on at least a portion of the characteristic data to generate processed characteristic data, wherein the portion of the characteristic data corresponds to the portion of the image data used to generate the processed image data (Amitay paragraph 0168, identification of image portions (composed of pixels) having a low exposure level characteristic and processing (updating of image data) of the corresponding image portion having a low exposure level); and
an output module for outputting processed image data and processed characteristic data to a neural processing unit arranged to generate an output using at least one neural network (Amitay paragraph 0147 and Figure 16,  neural network 1610 receives preprocessed output and generates output);
wherein:
the at least one characteristic processing operation corresponds to the at least one image processing operation (Amitay paragraph 0168, identification of image portions (composed of pixels) having a low exposure level characteristic and processing (updating of image data) of the corresponding image portion having a low exposure level); and
the processed image data and processed characteristic data being configured for use by the at least one neural (Amitay paragraph 0147 and Figure 16, neural network 1610 receives preprocessed output).
Claim 2: The image processor of claim 1 (see above), wherein the characteristic processing module and the image processing module perform the at least one characteristic processing operation and the at least one image processing operation in parallel (Amitay paragraphs 0144-0146, the step of block 1605 performs both image preprocessing and processing of image characteristics such as image size; Amitay paragraph 0046-0047, processings performed either serially or in parallel).
Claim 3: The image processor of claim 1 (see above), wherein the portion of the image data is a pixel of the image data (Amitay paragraphs 0144-0146 and Figure 16, image data preprocessing, processing of an image inherently includes processing of each image pixel; Amitay paragraph 0148, pixels identified with regions having predefined descriptors).
Claim 4: The image processor of claim 1 (see above), wherein the portion of the image data is a predefined region of the image data (Amitay paragraphs 0144-0145 and Figure 16, image data preprocessing, processing of an image inherently includes processing of each image region; Amitay paragraph 0148, processing identifies regions having predefined descriptors).
Claim 5: The image processor of claim 1 (see above), wherein the at least one image processing operation adjusts the image data, and the at least one characteristic processing operations adjust the characteristic data; wherein the adjustments to the image data and the characteristic data are substantially the same (Amitay paragraph 0146, processing of image size inherently affects both the image itself and the size characteristic in like manner).
Claim 6: The image processor of claim 1 (see above), wherein the image data is high dynamic range image data (Amitay paragraph 0144, image data contains dynamic range encompassing shadow regions and bright sun regions).
Claim 7: The image processor of claim 6 (see above), further comprising an exposure processing module arranged to generate an exposure mask for outputting via the output module, the exposure mask being based on at least one exposure boundary associated with the high dynamic range image data (Amitay paragraph 0168, determining high and low exposure regions), and wherein the exposure processing module is arranged to generate the exposure mask at substantially the same time as the adjustments to the image data and the characteristic data (Amitay paragraph 0168, determining high and low exposure regions and selectively performing processing on only one region).
Claim 8: A method comprising the steps of:
obtaining image data from an image sensor (Amitay paragraphs 0007 & 0144, input received from image sensor), the image data comprising a plurality of pixel data (Amitay paragraph 0123, pixel values), each having characteristic data associated therewith (Amitay paragraph 0144 & 0168, image portions (composed of pixels) having characteristics such as high or low exposure level);
applying at least one image processing operation to at least a portion of the image data to generate processed image data (Amitay paragraphs 0144-0145 and Figure 16, image data preprocessing);
applying at least one characteristic processing operation to at least a portion of characteristic data to (Amitay paragraph 0168, identification of image portions (composed of pixels) having a low exposure level characteristic and processing (updating of image data) of the corresponding image portion having a low exposure level); and
outputting the processed image data and processed characteristic data for subsequent processing by a neural processing unit, the neural processing unit arranged to generate an output using at least one neural network (Amitay paragraph 0147 and Figure 16, neural network 1610 receives preprocessed output and generates output);
wherein:
the at least one characteristic processing operation corresponds to the at least one image processing operation (Amitay paragraph 0168, identification of image portions (composed of pixels) having a low exposure level characteristic and processing (updating of image data) of the corresponding image portion having a low exposure level); and
the processed image data and processed characteristic data being configured for use by the at least one neural network (Amitay paragraph 0147 and Figure 16, neural network 1610 receives preprocessed output).
Claim 9: The method of claim 8 (see above), wherein the at least one characteristic processing operation and the at least one image processing operation are performed in parallel (Amitay paragraphs 0144-0146, the step of block 1605 performs both image preprocessing and processing of image characteristics such as image size; Amitay paragraph 0046-0047, processings performed either serially or in parallel).
Claim 10: The method of claim 8 (see above), wherein the portion of the image data is a pixel of the image data (Amitay paragraphs 0144-0145 and Figure 16, image data preprocessing, processing of an image inherently includes processing of each image pixel; Amitay paragraph 0148, pixels identified with regions having predefined descriptors).
Claim 11: The method of claim 8 (see above), wherein the portion of the image data is a predefined region of the image data (Amitay paragraphs 0144-0145 and Figure 16, image data preprocessing, processing of an image inherently includes processing of each image region; Amitay paragraph 0148, processing identifies regions having predefined descriptors).
Claim 12: The method of claims 8 (see above), wherein the at least one image processing operation adjusts the image data, and the at least one characteristic processing operations adjust the characteristic data, wherein the adjustments to the characteristic data and the image data are substantially the same (Amitay paragraph 0146, processing of image size inherently affects both the image itself and the size characteristic in like manner).
Claim 13: The method of claim 8 (see above), wherein the image data is high dynamic range image data (Amitay paragraph 0144, image data contains dynamic range encompassing shadow regions and bright sun regions).
Claim 14: The method of claim 13 (see above), further comprising:
determining exposure data, wherein the exposure data is associated with at least one exposure boundary of the (Amitay paragraph 0168, determining high and low exposure regions);
generating an exposure mask based on the exposure data (Amitay paragraph 0168, determining high and low exposure regions); and
outputting the exposure mask for subsequent processing by the neural processing unit (Amitay paragraph 0168, selectively performing processing on one exposure-level region);
wherein the generation of the exposure mask and the at least one image processing operation are performed in parallel (Amitay paragraph 0168, processing includes determination of exposure regions and selective processing of exposure regions).
Claim 15: A system comprising:
an image sensor for capturing image data, the image data comprising a plurality of pixel data, each having characteristic data associated therewith; (Amitay paragraphs 0007 & 0144, input received from image sensor);
an image signal processor for:
receiving the image data (Amitay paragraphs 0007 & 0144, input received from image sensor; Amitay paragraph 0144 and 0168, image portions (composed of pixels) having characteristics such as high or low exposure level);
applying at least one image processing operation to at least a portion of the image data to produce processed image data (Amitay paragraphs 0144-0145 and Figure 16, image data preprocessing);
applying at least one characteristic processing operation to at least a portion of the characteristic data, to produce processed characteristic data (Amitay paragraphs 0145-0146, processing of characteristics such as mean value, image size), wherein:
the portion of the characteristic data corresponds to the portion of the image data used to produce the processed image data (Amitay paragraph 0168, identification of image portions (composed of pixels) having a low exposure level characteristic and processing (updating of image data) of the corresponding image portion having a low exposure level); and
the at least one characteristic processing operation corresponds to the at least one image processing operation (Amitay paragraph 0168, identification of image portions (composed of pixels) having a low exposure level characteristic and processing (updating of image data) of the corresponding image portion having a low exposure level); and
a neural processing unit for generating an output using at least one neural network, wherein the at least one neural network receives the processed image data and processed characteristic data as an input, the processed image data and processed characteristic data being configured for use by the at least one neural network (Amitay paragraph 0147 and Figure 16,  neural network 1610 receives preprocessed output and generates output).
Claim 16: The system of claim 15 (see above), where the at least one image processing operation and at least one characteristic processing operation are applied in parallel (Amitay paragraph 0146, the step of block 1605 performs both image preprocessing and processing of image characteristics such as image size; Amitay paragraph 0046-0047, processings performed either serially or in parallel).
Claim 17: The system of claim 15 (see above), wherein the image sensor captures high dynamic range image data (Amitay paragraph 0144, image data contains dynamic range encompassing shadow regions and bright sun regions).
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663